Citation Nr: 0806008	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  99-11 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for small subacute right 
sided cerebral vascular accident (CVA) with left sided 
weakness and migraine headaches, amaurosis fugax (claimed as 
thrombosis of the brain, arteriosclerotic heart disease, 
impaired vision secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1960 to April 1966.
`
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claim file was 
subsequently permanently transferred to the New York, New 
York RO.

In October 1999, the veteran presented personal testimony 
during a hearing before a hearing officer at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2. There is no objective evidence that the veteran began to 
smoke tobacco during his active service.

3.  The evidence of record demonstrates the veteran's CVA, 
migraines, and amaurosis fugax is not a result of any 
established event, injury, or disease during active service.




CONCLUSION OF LAW

CVA, migraines, and amaurosis fugax were not incurred in or 
aggravated by active service, nor may service incurrence of a 
cardiovascular-renal disease be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in May 2001, November 2002, and January 2005 
that fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
December 2004 after notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(a),(c) (2007).

The VA General Counsel has held that, for claims filed prior 
to 1998, under certain circumstances death or disability 
resulting from the identifiable residuals of disease due to 
tobacco use during service is compensable under the law 
governing VA benefits.  VAOPGCPREC. 2-93, 58 Fed. Reg. 42756 
(1993).  Precedent opinions are binding on the Board. 38 
U.S.C.A. § 7104(c).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).
Factual Background

Service treatment records show that in August 1961, the 
veteran complained of headaches.  In July 1963, the veteran 
was hospitalized with a concussion and multiple abrasions 
after being found lying in the middle of the street 
unconscious at the scene of an accident.  A Judge Advocate 
General later found that the accident did not occur in the 
line of the veteran's duty and was the result of the 
veteran's own misconduct.  In July 1964, he complained of 
difficulty breathing and general malaise.  Physical 
examination and X-ray films of the chest were normal.  He was 
advised to decrease or quit smoking.  A service treatment 
record from August 1964 stated that the veteran had not quit 
smoking.  The April 1965 separation examination revealed a 
normal head, normal eyes, and a normal vascular system; 
however, a Grade I systolic murmur was noted.  The heart was 
not enlarged and no functional impairment was noted.

A VA hospitalization record from October 1994 stated that the 
veteran had smoked three-and-a-half packs of cigarettes per 
day for the previous 40 years.  The veteran stated that he 
had been smoking since he was eleven years old.  About nine 
days previous to his hospital admission, the veteran had been 
hit on the back of his head with a truck door.  Afterwards, 
he experienced blurred vision, a left eye visual field 
deficit, and a headache.  Ophthalmology services found a clot 
in the veteran's left eye and suspected an embolic 
phenomenon.  On examination, the veteran was diagnosed with 
carotid artery disease, and he underwent a left carotid 
enerterectomy.  In November 1994, he received a right carotid 
endarterectomy, and a VA treatment record from December 1994 
revealed a small subacute right sided cerebrovascular 
accident.  Diagnoses of bilateral amaurosis fugax and 
bilateral carotid endarterectomies were also listed.

During October 1997 VA outpatient treatment for evaluation of 
a neck mass, the veteran related that he had smoked seven 
packs of cigarettes per day since age 20.  A parotid tumor 
was diagnosed.  In November 1997, the veteran filed his claim 
for service connection for tobacco-related illnesses.  A 
private doctor noted in January 1998 that the veteran had 
been smoking cigarettes since he joined the armed services 37 
years previously, and he stated that the correlation between 
the veteran's addiction and his health problems was fairly 
evident.

The veteran's parents stated in January 1998 that the veteran 
did not smoke prior to entering active duty.  They stated 
that he was healthy, active in the YMCA, and was into 
gymnastics and swimming.  They said that he started to smoke 
after going into the Navy.

In January 1998 the veteran said that he was a nonsmoker 
prior to entering active duty.  He stated that he started to 
use tobacco products while in boot camp in order to fit in 
with the other recruits.  He indicated that he had 
experimented with smoking previously but did not like the 
taste.  By the time he was discharged from active duty, he 
said he smoked two packs a day.  He related that doctors had 
told him that smoking had contributed greatly to his health 
problems.

In his personal hearing before a hearing officer at the RO in 
October 1999, the veteran stated that he did not smoke 
cigarettes before he went into the service.  He said that he 
first started during the second or third week of boot camp.  
He indicated that he had tried to stop smoking 100 times but 
was unsuccessful.

VA outpatient records from November 1997 through April 2002 
reveal ongoing recommendations from physicians to stop 
smoking.  In this set of records, the veteran consistently 
reported starting smoking when he entered active duty.

Analysis

The veteran has claimed that he is entitled to service 
connection for thrombosis of the brain, arteriosclerotic 
heart disease, and impaired vision as secondary to tobacco 
use that started while he was in service.  However, the Board 
finds that the competent evidence of record shows that the 
veteran has been using tobacco products since he was eleven 
years old.

The evidence of record clearly shows that the veteran smoked 
while he was on active duty.  However, the Board finds the VA 
treatment record dated in October 1994 persuasive that the 
veteran started smoking when he was eleven years old-prior 
to his active duty.  The veteran gave his history of smoking 
to a VA health care provider while seeking competent medical 
attention for his ailments.  At that time, he did not have a 
claim submitted for benefits related to active duty tobacco 
use.

The Board finds the veteran's reports of his smoking history 
to medical providers after November 1997 less persuasive.  As 
of November 1997, he had submitted his claim for benefits to 
the VA based on tobacco use that he said began during active 
service.  His statements to medical personnel after 
November 1997 contradicted his pre-claim report that he had 
been smoking since he was eleven.  As the October 1994 
history pre-dates the veterans claim for benefits and is 
closer in time to the veteran's active duty service, the 
Board finds it more persuasive than the veteran's post-
November 1997 statements.

The Board notes the January 1998 statement from the veteran's 
parents indicating that the veteran did not smoke prior to 
his active duty.  The veteran's parents are competent to 
report on what they perceived through their senses.  
Unfortunately, neither parent said that they were constantly 
around the teenage veteran.  Therefore, their statement 
cannot definitively prove that the veteran did not smoke 
prior to his active service.

The January 2008 statement from a doctor that indicated that 
the veteran had been smoking cigarettes since he joined the 
armed services 37 years ago was based on the veteran's own 
recited history after he had submitted his claim for 
benefits.  A medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As the examiner did not 
examine the veteran's military records, did not perform all 
necessary tests, and did not provide adequate reasons or 
bases for his opinion, the Board finds the January 2008 
medical statement to be of less persuasive value regarding 
the date the veteran began smoking.

As the Board finds that the veteran began using tobacco 
products prior to his active service, service connection 
cannot be granted for disabilities resulting from the 
identifiable residuals of disease due to tobacco use that 
began prior to service.  VAOPGCPREC. 2-93, 58 Fed. Reg. 42756 
(1993).

The Board has also considered whether service connection for 
CVA with left sided weakness, migraine headaches, and 
amaurosis fugax could be granted on a direct basis.  The 
service treatment records contain one entry regarding a 
headache, and the headache appeared to resolve itself early 
within the veteran's active duty service.  The 
concussion/unconsciousness sustained in the 1963 motor 
vehicle accident was determined to be the result of the 
veteran's own willful misconduct.  The service treatment 
records are negative for any signs, symptoms, complaints, or 
treatment for a CVA or amaurosis fugax.  The veteran's 
separation physical was also negative for any signs of a CVA, 
migrane headaches, or amaurosis fugax.  Without competent 
medical evidence of in-service incurrence or aggravation of a 
disease or injury, service connection cannot be granted on a 
direct basis.

The veteran appears to have first complained of symptoms of a 
CVA, migrane headaches, and amaurosis fugax in 1994-nearly 
30 years after he left active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Without evidence of a 
continuity of symptoms following active duty, service 
connection cannot be granted on a direct basis.

Although the competent medical evidence of record includes 
current diagnoses of a CVA, migrane headaches, and amaurosis 
fugax, none of the physicians of record have established a 
direct link between any of the veteran's current disorders 
and any event, symptom or disease manifest during the 
veteran's active duty service.  Without medical evidence of a 
nexus between a claimed in-service disease or injury and a 
present disease or injury, service connection cannot be 
granted on a direct basis.

Additionally, as there is no competent medical evidence of 
record that the veteran experienced symptoms of a 
cardiovascular-renal disease to a compensable degree within 
one year after leaving active duty, service connection cannot 
be granted on a presumptive basis.

While the veteran may sincerely believe his claimed disorders 
are a result of his active duty service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent medical evidence of record that links the veteran's 
currently demonstrated CVA, migrane headaches, and amaurosis 
fugax to his active duty service.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for small subacute right 
sided CVA with left sided weakness and migraine headaches, 
amaurosis fugax (claimed as thrombosis of the brain, 
arteriosclerotic heart disease, and impaired vision) is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


